Robert R. Marcus, Attorney at Law, Charlotte, For The Charlotte-Mecklenburg Hospital Authority d/b/a Carolinas Healthcare System and CMC-Northeast.
Kimberly Sullivan, Attorney at Law, Charlotte, For The Charlotte-Mecklenburg Hospital Authority d/b/a Carolinas Healthcare System and CMC-Northeast.
R. Kent Brown, Attorney at Law, Charlotte, For Savino, Anthony Lawrence (The Estate of).
Jon Ryan Moore, Attorney at Law, Charlotte, For Savino, Anthony Lawrence (The Estate of).
Paige L. Pahlke, Attorney at Law, Charlotte, For Savino, Anthony Lawrence (The Estate of).
Robert E. Zaytoun, Attorney at Law, Raleigh, For Savino, Anthony Lawrence (The Estate of).
Matthew D. Ballew, Attorney at Law, Raleigh, For Savino, Anthony Lawrence (The Estate of).
John R. Taylor, Attorney at Law, Raleigh.
Matthew W. Krueger-Andes, Attorney at Law, Charlotte.
Matthew Nis Leerberg, Attorney at Law, Raleigh, For The Charlotte-Mecklenburg Hospital Authority d/b/a Carolinas Healthcare System and CMC-Northeast.
Burton Craige, Attorney at Law, Raleigh, For N.C. Advocates for Justice.
Trisha S. Pande, For N.C. Advocates for Justice.
Brian M. Rowlson, Attorney at Law, Charlotte, For The Charlotte-Mecklenburg Hospital Authority d/b/a Carolinas Healthcare System and CMC-Northeast.
Jonathan E. Schulz, Attorney at Law, Charlotte, For The Charlotte-Mecklenburg Hospital Authority d/b/a Carolinas Healthcare System and CMC-Northeast.
Narendra K. Ghosh, Attorney at Law, Chapel Hill, For N.C. Advocates for Justice.
The following order has been entered on the motion filed on the 15th of July 2019 by North Carolina Advocates for Justice for leave to file Amicus Curiae Brief:
"Motion Allowed by order of the Court in conference, this the 16th of July 2019."
Davis, J. recused